DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: The examiner has found the closest prior art of record is to Suzuki et al. JP 2016-116582. An English translation (J-PlatPat) was provided with IDS filed 03/01/19.  Suzuki teaches an absorbent article 100 comprising: a topsheet 12  that comprises a composite sheet 10 (paragraph 0014); a backsheet 13; and an absorbent member 14 that is provided between the topsheet and the backsheet (Figures 1 and 2; paragraphs  0007 and 0010),  the absorbent article having a longitudinal direction Xa that corresponds to a front-back direction of a wearer, and a width direction Ya that is perpendicular to the longitudinal direction (Figure 1, paragraph 0011), wherein the composite sheet 10 includes a first sheet 1 and a second sheet 2 that are stacked (Figure 4), the first sheet 1 and the second sheet 2 are bonded to each other at a plurality of bonding portions 41, and projections 40 that protrude toward a skin of the wearer are formed by the first sheet protruding in a direction away from the second sheet at portions other than the bonding portions ( Figure 4; paragraph 0007). 
Suzuki differs from the present invention in that the bonding portion rows are parallel or at 900 angles to the longitudinal and width directions, not oblique as claimed (Figures 3, 4, 6, 8, and 9). 
 Additionally, claim 1 claims the long bonding portion 31 that is elongated in the longitudinal direction is formed at each intersection of the first oblique bonding portion rows and the second oblique bonding portion rows.  Figures 6 and 8 of Suzuki shows long bonding portion 31 created by the intersection of the rows is elongated in the width direction Ya.  
Furthermore, Suzuki teaches laterally long projections 42 (Figures 6 and 8) that are elongated in the width direction are formed in a dispersed manner in the longitudinal direction and the width direction.  However, the laterally long projections 42 are not surrounded by two first oblique bonding portion rows and two second oblique bonding portion rows as claimed. Rather the bonding rows are parallel to the longitudinal direction X and width direction Y as seen in Figures 6 and 8. 
Because the prior art does not teach all of the features of the independent claim, the claims are considered allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781